DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 36-55, filed on 3/17/2021, are pending.

Priority
	Applicant’s claim for the benefit of prior-filed application 14/500,404, now US Patent 10,235,405, filed 9/29/2014, and US application 12/978,253, now US Patent 8,849,825, filed 12/23/2010, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Vermeulen et al. (US Publication 2007/0156842 A1) and Loeb (US Publication 2008/0109395 A1) teach analogous art to the instant application, that of managing file versions in a distributed storage system. Vermeulen more 
The feature of determining the computing node storing key map information is disclosed in claim 36, that recites “determine, based on application of a hash function to a portion of the request key that is less than all of the request key to generate a hash value, a computing node from which to retrieve the key map information in the distributed hash table, the computing node determined without application of the hash function to all of the request key; and return the keymap information from the determined computing node.”, and similarly in claims 42 and 49. Consequently, independent claims 36, 42, and 49 and dependent claims 37-41, 43-48, and 50-55 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsakis (US Publication 2012/0078970 A1)
Laursen (US Publication 2009/0292721 A1)
Nemoto (US Publication 2008/0189351 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168